DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-17, filed 01/19/2022, with respect to the amended limitations in claims 1, 15, and 16 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Iwata et al. (US 20200368625 A1) in view of Delamont (US 20200368616 A1) and Mate et al. (US 20180300040 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 20200368625 A1) in view of Delamont (US 20200368616 A1) and Mate et al. (US 20180300040 A1).
Regarding claims 1, 15, and 16, Iwata discloses an information processing apparatus (fig. 1) for carrying out a method, having a non-transitory computer-readable medium having stored thereon ([0038]), computer executable-instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations ([0043-0044]), the operations comprising: 
a display control unit (100 of fig. 1) configured to: 
control a display apparatus (190 of fig. 1, 200 of fig. 2, [0039]) to display an object (figs. 12A and 12B, 13A and 13B) having a parallax ([0082] When the stereoscopic display is provided, for example, a left-eye image and a right-eye image of different parallaxes are generated to be displayed in the first display and the second display, respectively), wherein 
the display apparatus is controlled based on a change in a position of a user's head (DR1 and DR2 of fig. 5, the user moves his/her head to the left and right, the location of the display area ARV moves to the left and right as indicated by DR1 and DR2), 
the object is displayed in a display space (fig. 12A and 12B), and 
a position of a viewpoint in the display space is substantially controlled with respect to the change in the position of the user's head ([0047-0048, 0054, 0072]); 
change a state of the object from a non-display state to a display state based on the change in the position of the user’s head (fig. 12A, [0100]); and 
change the state of the object from the display state to the non-display state in a case where the position of the user’s head is substantially unchanged for a certain period of time after 
It is noted that Iwata is silent about 
(A) display object having a movement parallax and 
(B) a position of a viewpoint is substantially independently controlled. 
Delamont teaches (A) display object having a movement parallax ([0407 and 0414]).
Mate teaches (B) a position of a viewpoint is substantially independently controlled ([0045]; Fig. 1B-1C, the direction and the position of the point of view 24 changes from FIG. 1B to FIG. 1C, 64 and 66 of fig. 5A).
Taking the teachings Iwata, Delamont, and Mate together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement parallax of Delamont and the independent control viewpoint of Mate into the system of Iwata to allow the user to control a position of a point of view defining the virtual scene, which improves the realism of the appearance of the real-world game object in the real-world.
2. (Canceled)
3. (Canceled)
Regarding claim 4, Iwata further teaches the information processing apparatus according to claim 1, wherein the display control unit is further configured to:
detect a translational movement of the position of the user's head as the change in the position of the user's head ([0084] the tracking process that acquires the position information and the direction information of the user may be performed by an inertial measurement unit (IMU) sensor and a gyro sensor, the user moving closer to the reference point is considered as translational movement);
detect a rotational movement of the user’s head as the change in the position of the user's head ([0072 and 0084] detect a rotational movement of the user’s head using IMU); and
change changes the display space with respect to the rotational movement of the user's head (DR1 and DR2 of fig. 5 for changing the display space, fig. 16, GD to the right), 
wherein the display space is while substantially unchanged the display space with respect to the translational movement of the user's head (figs. 12A-12B, the user views the reference point, RP, and moves closer to the reference point in translational movement. The user’s head keeps the same direction when the user is looking at the reference point).
Regarding claim 5, Iwata further teaches the information processing apparatus according to claim 1, wherein the display control unit is further configured to change the object from the non-display state to the display state based on a change in the display space (fig. 16, GD and CH, user follow GD to change in the display space, fig. 12A).
Regarding claim 6, Iwata further teaches the information processing apparatus according to claim 5, wherein the display control unit is further configured to change the display space based on a change in the position of the viewpoint ([0047-0048]).
Regarding claim 7, Iwata further teaches the information processing apparatus according to claim 6, wherein the change in the position of the viewpoint corresponds to a shake of a camera that acquires the display space ([0089] the user shakes his or her head to the left and right, wherein the cameras are mounted on the display 200, so a shake of a camera is performed).

Regarding claim 9, Iwata further teaches the information processing apparatus according to claim 1, wherein the display control unit is further configured to localize the object in the display space (CH of figs. 8A-8B, 9A-9B, and 10).
Regarding claim 10, Iwata further teaches the information processing apparatus according to claim 1, wherein the display control unit is further configured to fix the object within a predetermined distance from the viewpoint of the display space (CH, HL, HR of figs. 9A and 9B, the object CH within a distance for clapping hands HL and HR).
Regarding claim 11, Iwata further teaches the information processing apparatus according to claim 1, wherein the display space is a video wider than a field of view of a user of the display apparatus ([0073] The VR image is, for example, an image generated so that the VR space extends to the entire periphery of the field of view of the user wearing the HMD 200 described later; [0082]).
Regarding claim 13, Iwata further teaches the information processing apparatus according to claim 1, wherein the display apparatus is a head mounted display (figs. 2 and 3).
Regarding claim 14, Iwata modified by Delamont and Mate teaches the information processing apparatus according to claim 13.
Delamant further teaches wherein the display control unit (1 of figs. 1A and 1B) is further configured to: receive information from a six-degree-of-freedom sensor (sensors 9 of fig. 1A, [0149], wherein the six-degree-of-freedom sensor is for detection of rotation and a movement of the head mounted display ([0171 and 0183]), and 
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 20200368625 A1) in view of Delamont (US 20200368616 A1) and Mate et al. (US 20180300040 A1) as applied to claims 1 and 11, and further in view of Hasegawa et al. (US 20170111636 A1).
Regarding claim 12, Iwata modified by Delamont and Mate teaches the information processing apparatus according to claim 11, Iwata modified by Delamont and Mate does not teach wherein the display space is an omnidirectional video.
	Hasegawa teaches the display space is an omnidirectional video ([0060-0061 and 0066]).
	Taking the teachings of Iwata, Delamont, Mate, and Hasegawa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the omnidirectional video ([0066]) of Hasegawa into the combination apparatus of Iwata, Delamont, and Mate to allow a user to easily view a change in positional relationship resulting from a viewpoint transition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425